Citation Nr: 9932960	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  98-06 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to an increased evaluation for heart disease with 
probable aortic stenosis, currently rated 30 percent 
disabling.

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel

INTRODUCTION

The veteran had active service from May 1955 to September 
1957.

This appeal arose from an October 1996 rating decision which 
continued the 30 percent disability evaluation for the 
veteran's heart disease with probable aortic stenosis, 
continued a non-compensable disability evaluation for 
bilateral hearing loss and denied the veteran's claim for a 
total rating for compensation purposes based on individual 
unemployability.

This final decision will be limited to the issue of an 
increased disability evaluation for bilateral hearing loss.  
The remaining issues will be addressed in the remand portion 
of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  The veteran's bilateral hearing loss is manifested by an 
average pure tone decibel loss in the right ear of 17.5 with 
100 percent discrimination ability and an average pure tone 
decibel loss in the left ear of 26.25 with 100 percent 
discrimination ability.


CONCLUSION OF LAW

A compensable evaluation for bilateral hearing loss is not 
for assignment.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § Part 4, 
Code 6100 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a compensable evaluation for bilateral 
hearing loss.  The Board of Veterans' Appeals (Board) finds 
that the claim is "well-grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has presented a 
claim that is plausible.  We are also satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the veteran's service medical records 
as well as all other evidence of record pertaining to the 
history of the veteran's service-connected bilateral hearing 
loss.  The Board has identified nothing in this historical 
record which suggests that the current evidence of record is 
not adequate to fairly determine the rating to be assigned 
for this disability.  Moreover, the Board has concluded that 
this case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical history and 
findings pertaining to this disability.

Factual Background

The veteran initiated a claim for service connection in 
January 1958.  Following a Department of Veterans Affairs 
(VA) medical examination, in a May 1958 rating decision, 
service connection was granted for impaired hearing and a 
non-compensable disability evaluation was assigned, effective 
from September 28, 1957.  The non-compensable disability 
evaluation has remained in effect since that time.

The veteran initiated his claim for a compensable evaluation 
for bilateral hearing loss in April 1996.  VA outpatient 
treatment records reflect that when the veteran was examined 
the previous month his word discrimination was excellent 
bilaterally and the assessment was that his functional 
hearing was appropriate for his needs.

On a VA audiological evaluation conducted in May 1996, pure 
tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
15
15
15
30
50
27.5
LEFT
20
15
25
35
45
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The diagnosis was mild to moderate sensorineural hearing loss 
at 3,000 Hertz and above on the right and mild to moderately 
severe sensorineural hearing loss at 3,000 Hertz and above on 
the left with word recognition ability excellent in both 
ears.

Another VA audiological evaluation of the veteran was 
conducted in October 1997.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT

10
5
20
35
17.5
LEFT

10
15
35
45
26.25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The diagnosis was mild to moderate high frequency hearing 
loss which was not indicative of a problem requiring medical 
follow-up.

Analysis

The veteran's bilateral hearing loss is currently rated as 
noncompensable (0 percent disabling) under Diagnostic Code 
(Code) 6100.  38 C.F.R. § 4.87.  Impaired hearing will be 
considered a disability only after threshold requirements are 
met.  See 38 C.F.R. § 3.385.  Once disability is established, 
levels of hearing loss are determined by considering the 
average pure tone decibel loss and speech discrimination 
percentage scores.  38 C.F.R. § 4.87, Table VI.  Disability 
ratings and diagnostic codes are assigned by combining a 
level of hearing loss in each ear.  38 C.F.R. § 4.87, Table 
VII.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered).

According to the October 1997 VA examination, the average 
pure tone decibel loss was 17.5 decibels for the right ear 
and 26.25 decibels for the left ear.  Speech discrimination 
score was 100 percent for each ear.  For a 10 percent 
disability evaluation for bilateral hearing loss, Diagnostic 
Code 6101 requires that a veteran with average pure tone 
decibel loss in one ear of 17.5 with 100 percent 
discrimination ability must have average pure tone decibel 
loss in the other ear of at least 82 to 89 with 36 to 42 
percent discrimination ability and a veteran with average 
pure tone decibel loss in one ear of 26.25 with 100 percent 
discrimination ability must have average puretone decibel 
loss in the other ear of at least 82 to 89 with 36 to 42 
percent discrimination ability.

By applying these values to 38 C.F.R. § 4.87, Table VI, the 
Board finds that the veteran had Level I hearing loss in both 
the right and left ears.  Thus, the veteran's hearing loss is 
considered noncompensable.  38 C.F.R. § 4.87, Table VII, Code 
6100.  As the veteran is not shown to be experiencing the 
required hearing loss, a compensable evaluation is not for 
assignment.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4, Code 
6100.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as any 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1999).  Further, the Board finds in this 
case the disability picture is not so exceptional or unusual 
so as to warrant an evaluation on an extraschedular basis.  
It has not been shown that the disability has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.  38 C.F.R. § 3.321(b)(1) (1999).  The 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.  To this extent, the appeal is denied.


REMAND

The veteran is also seeking a disability evaluation in excess 
of 30 percent for heart disease with probable aortic 
stenosis.  Effective January 12, 1998, the regulations 
pertaining to the rating of cardiovascular disabilities were 
revised.  The current record does not include a VA 
cardiovascular examination which details findings that allow 
for application of the new rating criteria.

In order to ensure that VA has met its duty to assist the 
veteran in developing facts pertinent to his claims, and to 
ensure full compliance with due process requirements, the 
remaining claims are REMANDED to the RO for the following 
development:

1.  The originating agency should request 
from the Lexington, Kentucky VA Medical 
Center the veteran's outpatient treatment 
records dated subsequent to March 1996 as 
well as any inpatient treatment records.  
All documents obtained should be 
associated with the veteran's claims 
file.

2.  Following completion of the above, 
the originating agency should schedule 
the veteran for a VA cardiovascular 
examination.  The examiner should be 
given a sufficient period of time to 
review the claims file previous to 
examining the veteran and the examination 
report should reflect whether such a 
review was completed.  The cardiologist 
is requested to determine the current 
severity of the veteran's heart disease 
with probable aortic stenosis.  All 
necessary testing and studies should be 
accomplished.  All pertinent 
symptomatology, findings and current 
manifestations should be reported in 
detail.  Any opinion as to the severity 
of the veteran's heart disease with 
probable aortic stenosis must be 
accompanied by a complete rationale.

3.  Then, the RO should review the claims 
file and determine whether all requested 
actions have been accomplished.  If 
further action is required, the RO is 
requested to take all necessary steps.  
Upon completion of the above, in light of 
the additional evidence obtained pursuant 
to the requested development, the RO 
should first adjudicate the veteran's 
claim for an increased evaluation for 
heart disease with probable aortic 
stenosis.  In re-adjudicating the 
veteran's claim for a higher disability 
rating for heart disease with probable 
aortic stenosis, the RO, with respect to 
period beginning January 12, 1998, should 
consider both the rating criteria in 
effect through January 11, 1998, and 
beginning January 12, 1998, and apply the 
criteria more favorable to the veteran.  
After adjudication of the above claim, 
the RO should re-adjudicate the veteran's 
claim for a total rating for compensation 
purposes based on individual 
unemployability.

4.  If any remaining benefit sought on 
appeal remains denied, the veteran should 
be furnished a supplemental statement of 
the case which, if appropriate, specifies 
which rating criteria for heart disease 
with probable aortic stenosis the RO 
determined was more favorable to the 
veteran, that in effect before or as of 
January 12, 1998, and gives the veteran 
an opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals







